ORDER
The panel has voted to deny appellee’s petition for rehearing and reject the suggestion for rehearing en banc, filed February 26, 2002.
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on whether to rehear the matter en banc. Fed. R.App. P.35.
The petition for rehearing and suggestion for rehearing en banc, filed February 26, 2002, is DENIED.
The opinion filed on February 12, 2002, and published at 280 F.3d 1238 (9th Cir.2002), is WITHDRAWN.